Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: L1, L2, Po, Pi, Pol, Pil, W1, and W2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In lines 39-40 of pg. 16, “periode” should read “period”
Appropriate correction is required.
Claim Objections
Claims 2, 4, and 9 objected to because of the following informalities:
In claim 2, “loop sections” should read “end loop sections”
In claim 4, “loop section” should read “end loop section”
In claim 4, “3” before the phrase “claim 1” should be deleted
In claim 9, “the center zones” should read “the center zone” because there is only one center zone defined in claim 8.
 Appropriate correction is required.
Claim Interpretation
In claims 4, the “meander type geometry” is considered to be any geometry that has a curve or bend diverging from a primary geometry. Additionally, this limitation does not necessarily require multiple meander periods as shown in the applicant’s figures (e.g. Fig. 2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least one of the middle section and the loop section,” but there are two end loop sections in claim 1. It is unclear which end loop section is referred to and whether the claim requires only one end loop section to meet the limitation or if both end loops must meet the limitation.
Claim 5 is unclear as to whether the “first meander amplitude” and “second meander amplitude” may include an amplitude of zero when only one of the sections has a second meander type geometry (as described in claim 4) or if the claim requires both sections to have a meander type geometry.
Claims 5 and 7 also recite “the end loop section,” but there are two end loop sections in claim 1. It is unclear which end loop section is referred to and whether the claims only require one end loop section to contain a second meander amplitude.
Claim 6 depends on claim 5 and thus is indefinite by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Endo (US 20110180401 A1).
Regarding claim 1, Endo (US 20110180401 A1) teaches a magnet unit 50 comprising a peripheral (outer) magnet assembly 30 and an inner magnet assembly 40 to produce a magnetic track MT (erosion region) (para 0058-0060; Figs. 7, 9), wherein the magnet assembly is on the backside of the target cathode supporting a rectangular target on the front side (para 0001, 0014). Endo also teaches the magnetic track (erosion zone) comprises a middle section (adjacent to central magnetic pole piece 62) with two parallel tracks (MT) and two curved end loop sections (adjacent branched pole pieces 63 and extending magnetic pole portions 41) each of which connects adjoining ends of the parallel tracks and has loop width in the direction of the distance which is greater than the distance resulting in a double T-shaped primary geometry (around central magnetic pole short piece 62 and branched pole pieces 63) and reinforcing magnetic field lines at both ends to achieve film thickness uniformity (providing an increased coating material flux from the end loop sections to the substrate) (para 0004, 0015; see annotated Fig. 9 of Endo).
Regarding claim 2, Endo teaches the end loop sections comprises a combination of at least several rectangular shapes (Fig. 9 – 41, 63).
Regarding claim 4, Endo teaches the loop section of the magnetic track comprises a folded U shaped portions at the ends (meander type geometry along the primary geometry) (para 0015; Fig. 9 – 41, MT).
Regarding claim 5, Endo teaches the middle portion has a meander amplitude that is smaller than the meander amplitude in the end loop section (see annotated Fig. 9 of Endo). Alternatively, Endo teaches that the middle section does not have a meander type geometry (Fig. 9) and thus has a (first) meander amplitude of 0, which must necessarily be less than the non-zero (second) meander amplitude of the end loop section meander type geometry.
Regarding claim 7, Endo teaches the first meander direction is different from a second meander direction in the end loop section (see annotated Fig. 9 of Endo).
Regarding claim 10, Endo teaches that the inner and outer magnets are designed to achieve uniform film thickness without increasing the length of the target (para 0015, 0052), which is associated with a uniform (equal) target erosion depth.
Regarding claim 11, Endo teaches the magnet unit, as described in the claim 1 rejection, is used to deposit a film on a substrate (para 0071), thus indicating a coating system arrangement.



Annotated Fig. 9 (Endo)

    PNG
    media_image1.png
    737
    240
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    644
    media_image2.png
    Greyscale


Claim(s) 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by De Bosscher (US 6375814 B1).
Regarding claim 1, De Bosscher (US 6375814 B1) teaches a rotating cylindrical target with a magnet assembly 20 (magnetron assembly) adapted to produce an elongated plasma racetrack (loop shaped erosion zone) on the surface of the target (Abstract), wherein the magnet assembly includes an central (inner) permanent magnet array 22 (assembly) and an outer pole 24 (magnet assembly) (col 11 line 48-56; Figs. 4, 13), wherein the racetrack (erosion zone) may include a parallel (middle) portion with a distance between two parallel tracks and two end (loop) portions 29 connecting the parallel tracks with a loop width greater than the distance (see annotated Fig. 10a of De Bosscher), thus resulting in a double T-shaped primary geometry (end loop portions of the erosion profile form the cross portion of two T shapes), in order to provide increased local sputtering from the end loop sections of the target (col 10 line 14-25; Fig. 10a).
Annotated Fig. 10a (De Bosscher)

    PNG
    media_image3.png
    435
    940
    media_image3.png
    Greyscale

Regarding claim 2, De Bosscher teaches that the end loop portion may have a racetrack comprising local protrusions 44 with circular, elliptical, and/or oval shapes (Fig. 10a). Additionally, De Bosscher teaches that the end loop portion may have an racetrack with an ellipse shape (col 7 line 59-67, col 8 line 1-25, claim 3; Fig. 6 – 52, 54, 58).
Regarding claim 3, De Bosscher teaches that the parallel tracks comprise two straight erosion sections (Fig. 6 – 56, see annotated Fig. 10a of De Bosscher – middle portion).
Regarding claim 4, De Bosscher teaches that the end loop section has a secondary meander type geometry along the primary T-shaped geometry including an additional racetrack portion linking the two protrusions 44 at the end loop portion (see annotated Fig. 10a of De Bosscher).
Regarding claim 5, De Bosscher teaches that the middle section does not have a meander type geometry (Fig. 10a) and thus has a (first) meander amplitude of 0, which must necessarily be less than the non-zero (second) meander amplitude of the end loop section meander type geometry.
Regarding claim 10, De Bosscher teaches the magnetron (inner and outer magnet assemblies) are designed to achieve an even (equal) erosion depth along the erosion zone (col 4 line 55-64, col 8 line 34-67, col 9 line 1-22, claim 7; Figs. 7A-7B, 8A-8B).
Regarding claim 11, De Bosscher teaches that the magnetron assembly as described in the claim 1 rejection is used for coating a substrate (abstract, pg. 3 line 29-31, pg. 13 line 10-29) and thus is part of a coating system arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20110180401 A1), as applied to claim 4 above, and further in view of Lopp (WO 2018068833 A1).
Regarding claim 5, Endo fails to explicitly teach a first meander amplitude in the middle section is smaller than a second meander amplitude in the end loop section. However, Lopp (WO 2018068833 A1), in the analogous art of magnetron sputtering, teaches field influencing elements (115, 215, 225) provided on the inner and outer magnets (110, 120) of a magnetron in order to increase the radius of curvature of the plasma confinement region in the first turnaround region (153, 154) and second turnaround region to reduce the asymmetric erosion of the sputter target (para 0072; Fig. 2A, 2B). Additionally, Lopp teaches adjusting the undulations (meandering) of the plasma confinement region, which improve the uniformity of the target sputtering, by adjusting the spacing between field influencing elements along the magnet (para 0052, 0065, 0073).
	Endo teaches a magnetron including a folded shape in order to reinforce the magnetic track at both ends in the longitudinal direction (para 0015). As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the field influencing elements of Lopp to the magnetron of Endo in order to further improve control of target erosion, especially near the turnaround regions, such that the magnetic track undulates with a larger undulation near the turnaround region to further improve uniformity. As a result, the combination of Endo and Lopp would contain an undulating/meandering magnetic track along the longitudinal direction including a larger radius of curvature near the end of the extending magnetic pole portions 41 in addition to the meandering region in the opposite direction present in Endo between projecting pole portion 32 and extending pole portions 41 (Endo Fig. 9). 
The combination of Endo and Lopp fails to explicitly teach that the first meander amplitude is smaller than the second meander amplitude. However, the width of the magnetron is much smaller than the length and thus the meander amplitude in the length direction is longer than the maximum possible amplitude in the width direction.
Regarding claim 6, as described in the claim 5 rejection above, the combination of Endo and Lopp teaches undulating regions along the longitudinal direction of the magnetron with a larger undulation near the end of extending pole portion 41 (Lopp para 0052, 0065, 0072-0073; Endo Fig. 9).
The combination of Endo and Lopp fails to explicitly teach the first meander amplitude gradually changes to the second meander amplitude through at least one meander amplitude which is larger than the first amplitude and smaller than the second amplitude. However, because of the larger radius of curvature at the end of the magnetron (Lopp para 0072) compared to the middle of the magnetron, the intermediate amplitude is necessarily larger than the first amplitude. Additionally, because the width of the magnetron is much smaller than the length, the second meander amplitude, which travels in the longitudinal direction, is necessarily longer than the maximum possible amplitude in the width direction.
Regarding claim 7, Endo fails to explicitly teach a first meander direction in the middle section is different than a second meander direction in the end loop section. However, Lopp (WO 2018068833 A1), in the analogous art of magnetron sputtering, teaches field influencing elements (115, 215, 225) provided on the inner and outer magnets (110, 120) of a magnetron in order to increase the radius of curvature of the plasma confinement region in the first turnaround region (153, 154) and second turnaround region to reduce the asymmetric erosion of the sputter target (para 0072; Fig. 2A, 2B). Additionally, Lopp teaches adjusting the undulations (meandering) of the plasma confinement region, which improve the uniformity of the target sputtering, by adjusting the spacing between field influencing elements along the magnet (para 0052, 0065, 0073).
	Endo teaches a magnetron including a folded shape in order to reinforce the magnetic track at both ends in the longitudinal direction (para 0015). As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the field influencing elements of Lopp to the magnetron of Endo in order to further improve control of target erosion, especially near the turnaround regions, such that the magnetic track undulates with a larger undulation near the turnaround region to further improve uniformity. As a result, the combination of Endo and Lopp would contain an undulating/meandering magnetic track along the longitudinal direction including a larger radius of curvature near the end of the extending magnetic pole portions 41 in addition to the meandering region in the opposite direction present in Endo between projecting pole portion 32 and extending pole portions 41 (Endo Fig. 9).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20110180401 A1), as applied to claim 1 above, and further in view of O’Connell (US 4200510 A).
	Regarding claim 8, Endo fails to explicitly teach the target is formed as an elongated plate arrangement and comprises two rectangular end zones with a rectangular center zone in between the two rectangular end zones wherein the end zones are wider than the center zone. However, O’Connell (US 4200510 A), in the analogous art of sputtering, teaches metal target tiles forming two rectangular end zones (22) and a rectangular center zone (20) in between the end zones, wherein the end zones are wider than the center zone (Fig. 4). Specifically, the center zone has a gap in the target tiles (20), thus resulting in a reduced total width of the center zone.
	O’Connell teaches that the target arrangement increases the target life and reduces the consumable metal cost by one half (col 5 line 64-68, col 6 line 1-11). Endo is concerned with increasing the utilization efficiency of the target (para 0065). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the tiled target arrangement of O’Connell with the Endo magnetron in order to further improve sputtering efficiency.
	Regarding claim 9, the combination of Endo and O’Connell teaches that the target tiles in the end zones (22) and the target tiles in the center zone (20) are separately severed and reattached to a copper (backing) plate so as to replace previously eroded trough of the original assembly with uneroded portions (O’Connell col 5 line 16-63), thus indicating that the individual target elements are mounted separately on the back plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deppisch (US 20060219550 A1) teaches a planar magnetron with multiple meandering portions more akin to Fig. 2 of the instant application and including an outer region with a meander in an opposite direction. Kuriyama (US 20180023189 A1) teaches a broader interpretation of claim 1, wherein the double T-shape is considered to only require a wider erosion profile near the ends of the magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797